[Cite as State v. Hanson, 2020-Ohio-4780.]




                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NOS. CA2019-08-081
                                                                   CA2019-08-085
                                                   :
     - vs -
                                                   :           OPINION
                                                                10/5/2020
 MICHAEL G. HANSON,                                :

        Appellant.                                 :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 19CR35288


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036 for appellee

Traci M. Carr, 998 East Ridge Drive, Suite H, Lebanon, Ohio 45036, for appellant



        S. POWELL, J.

        {¶ 1} Appellant, Michael G. Hanson, appeals from his conviction in the Warren

County Court of Common Pleas after he pled guilty to single counts of possession of heroin

and aggravated possession of drugs. For the reasons outlined below, we dismiss this

appeal as moot.

        {¶ 2} On May 21, 2019, Hanson pled guilty to single counts of possession of heroin
                                                                             Warren CA2019-08-081
                                                                                    CA2019-08-085

and aggravated possession of drugs, both fifth-degree felonies. Approximately three weeks

later, on July 10, 2019, the trial court held a sentencing hearing and sentenced Hanson to

a three-year community control term.            The conditions of Hanson's community control

required him to serve 180 days in jail. In setting this condition, the trial court denied

Hanson's request that it apply the 117 days of jail-time credit Hanson had accumulated

since his arrest to that 180-day jail term.              The trial court instead made an oral

pronouncement that those 117 days would apply "towards the overall [18-month prison]

sentence" it had reserved for Hanson if he was found to have violated the conditions of his

community control.

       {¶ 3} Following Hanson's release from jail, Hanson pled guilty to violating the

conditions of his community control on two separate occasions: once on January 7, 2020

and again on March 3, 2020. Upon Hanson's second community control violation, which

was based on Hanson's admitted use of methamphetamines, amphetamines, MDMA, and

THC, the trial court revoked Hanson's community control. The trial court then sentenced

Hanson to serve the 18-month prison term it had reserved for him if he was found to have

violated the conditions of his community control. Hanson's 18-month prison term included

344 days of jail-time credit. Hanson has since completed his 18-month prison sentence

and been released on postrelease control.1

       {¶ 4} Hanson now appeals from his conviction, raising the following two

assignments of error for review.

       {¶ 5} Assignment of Error No. 1:

       {¶ 6} THE TRIAL COURT IMPOSED A SENTENCE CONTRARY TO LAW WHEN



1. The Ohio Department of Rehabilitation and Correction Offender Search website indicates Hanson's prison
term expired on July 30, 2020 with an actual release date of August 28, 2020.                        See
https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A775173 (accessed Sept. 24, 2020).
                                                  -2-
                                                                     Warren CA2019-08-081
                                                                            CA2019-08-085

IT SENTENCED APPELLANT TO A PERIOD OF COMMUNITY CONTROL AND FAILED

TO AWARD HIM JAIL TIME CREDIT FOR TIME SERVED IN ACCORDANCE WITH OHIO

REVISED CODE SECTIONS §§ 2949.08 and 2967.191.

       {¶ 7} Assignment of Error No. 2:

       {¶ 8} THE TRIAL COURT ERRED WHEN ITS SENTENCE EXCEEDED THE

STATUTORY TIME LIMITS SET FORTH IN OHIO REVISED CODE SECTIONS §§

2929.16 PERTAINING TO COMMUNITY RESIDENTIAL SANCTIONS FOR FELONIES.

       {¶ 9} In his two assignments of error, Hanson argues the trial court erred by failing

to properly allocate 117 days of jail-time credit to the 180-day jail term imposed by the trial

court as a condition of his community control. However, as noted above, Hanson is no

longer incarcerated. This is confirmed by the records from the Ohio Department of

Rehabilitation and Correction. Nor did Hanson ever move to stay execution of either his jail

or prison sentence pending appeal. Under these circumstances, the Ohio Supreme Court

has determined that any alleged error relating to the calculation of jail-time credit becomes

moot as there is no longer an existing case or controversy to resolve. State ex rel. Compton

v. Sutula, 132 Ohio St. 3d 35, 2012-Ohio-1653, ¶ 5, citing State ex rel. Gordon v. Murphy,

112 Ohio St. 3d 329, 2006-Ohio-6572, ¶ 6; and Crase v. Bradshaw, 108 Ohio St. 3d 212,

2006-Ohio-663, ¶ 5, ("appeal is moot because his sentence has now expired and he has

been released from prison"); see also State ex rel. Brown v. Ohio Dept. of Rehab. & Corr.,

139 Ohio St. 3d 433, 2014-Ohio-2348, ¶ 2 ("[b]ecause he has served his full term of

incarceration, his action in mandamus seeking jail-time credit is moot").

       {¶ 10} This court has also determined that issues regarding jail-time credit become

moot once a defendant has completed his or her sentence. This is because there is "no

relief that can be provided to the defendant on appeal even if the trial court had erred in the


                                              -3-
                                                                                    Warren CA2019-08-081
                                                                                           CA2019-08-085

calculation of jail-time credit." State v. Whited, 12th Dist. Butler No. CA2018-04-079, 2019-

Ohio-18, ¶ 10; see, e.g., State v. Tharp, 12th Dist. Butler No. CA2018-07-135, 2019-Ohio-

661, ¶ 6-9 (appeal challenging the trial court's decision awarding appellant zero days of jail-

time credit moot where appellant had since completed his 90-day prison sentence); State

v. Burns, 12th Dist. Clermont No. CA2018-03-015, 2018-Ohio-4657, ¶ 20 (assignment of

error challenging the trial court's award of jail-time credit moot where appellant had since

completed his nine-month prison sentence); State v. Williams, 12th Dist. Butler Nos.

CA2018-01-012 and CA2018-01-013, 2018-Ohio-3989, ¶ 12 (assignment of error

challenging a trial court's award of jail-time credit moot where appellant had since

completed his 180-day prison sentence); State v. Rhymer, 12th Dist. Butler No. CA2018-

01-014, 2018-Ohio-2669, ¶ 8-11 (appeal challenging trial court's award of jail-time credit

rendered moot where appellant already served his 180-day prison term and was released

from prison); State v. Hiler, 12th Dist. Butler No. CA2015-05-084, 2015-Ohio-5200, ¶ 20-21

(assignment of error challenging the trial court's award of jail-time credit moot where

appellant had since completed her six-month prison sentence).

        {¶ 11} In light of the foregoing, even assuming Hanson was correct in his assertions,

because Hanson is no longer incarcerated, there is no relief this court can provide to

Hanson on appeal.2 In so holding, we note that "the issue of jail-time credit relates only to

the length of the sentence and not the underlying conviction and, therefore, there is no

collateral disability." State v. McCormick, 6th Dist. Wood Nos. WD-15-078 and WD-15-079,



2. We note that despite the trial court's oral pronouncement at Hanson's sentencing hearing that the 117 days
of jail-time credit Hanson had accumulated since his arrest would apply only "towards the overall [18-month
prison] sentence" it had reserved for Hanson if Hanson was found to have violated the conditions of his
community control, the trial court's judgment entry of sentence ordering Hanson to serve 180 days in jail as a
condition of his community control includes an additional order that Hanson "shall receive jail time credit in
the amount of – 117 – day(s) as of this date." "It is well established that a court speaks only through its journal
entries and not by oral pronouncement." State v. Wati, 12th Dist. Butler No. CA2019-02-033, 2019-Ohio-
4827, ¶ 15, citing State v. Halsey, 12th Dist. Butler No. CA2014-10-211, 2015-Ohio-3405, ¶ 14.
                                                       -4-
                                                                      Warren CA2019-08-081
                                                                             CA2019-08-085

2016-Ohio-8009, ¶ 9. We also note that "the exception to the mootness doctrine, when a

claim is capable of repetition, yet evades review, does not apply to claims for jail-time credit

because there is no reasonable expectation an offender will be subject to the same action

again." State v. Barnes, 12th Dist. Warren No. CA2015-01-005, 2015-Ohio-3523, ¶ 8, citing

Murphy, 2006-Ohio-6572 at ¶ 6; State v. Mastrodonato, 12th Dist. Butler No. CA2018-01-

002, 2018-Ohio-4004, ¶ 9 ("[o]nce the sentence was fully served * * * there is no longer a

matter for this court to decide"). The fact that Hanson has since been placed on postrelease

control "does not prevent application of the mootness doctrine, as any jail-time credit the

defendant was entitled to receive for the underlying offense would not reduce the length of

the prison term that could be imposed for a violation of postrelease control." Whited, 2019-

Ohio-18 at ¶ 10, citing Burns, 2018-Ohio-4657 at ¶ 22. Therefore, because there is no

longer an existing case or controversy for this court to resolve on appeal, Hanson's two

assignments of error are dismissed as moot.

       {¶ 12} There being no case or controversy to resolve, this appeal is accordingly

dismissed.


       M. POWELL, P.J., and PIPER, J., concur.




                                              -5-